
	
		I
		112th CONGRESS
		2d Session
		H. R. 3969
		IN THE HOUSE OF REPRESENTATIVES
		
			February 7, 2012
			Mr. Watt introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on mixtures of Disperse
		  Blue 77.
	
	
		1.Mixtures of Disperse Blue
			 77
			(a)In
			 generalSubchapter II of
			 chapter 99 of the Harmonized Tariff Schedule of the United States is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.01.00Mixtures of Disperse Blue 77, (9,10-Anthracenedione,
						1,8-dihydroxy-4-nitro-5-(phenylamino)-) (CAS No. 20241–76–3) and
						(3-Pyridinecarbonitrile, 5-[2-(2-cyano-4-nitrophenyl)
						diazenyl]-2-[[2-(2-hydroxyethoxy)ethyl]amino]-4-methyl-6-(phenylamino)-) (CAS
						No. 149988–44–3) and (3-Pyridinecarbonitrile, 5-[(2-cyano-4-nitrophenyl)
						diazenyl]-6-[[2-(2-hydroxyethoxy)ethyl]amino]-4-methyl-2-(phenylamino)-) (CAS
						No. 137428–29–6) and (Acetic acid, cyano-[3-[(6-methoxy-2-benzothiazoyl)
						amino]-1H-isoindol-1-ylidene]-, pentyl ester) (CAS No. 173285–74–0) (provided
						for in subheading 3204.11.35) FreeNo changeNo changeOn or before 12/31/2014
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
